                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                         Case No. 17-42712

CAREY C. STEVENS,                                              Chapter 7

            Debtor.                                            Judge Thomas J. Tucker
_____________________________/

           ORDER OVERRULING TRUSTEE’S OBJECTION TO DEBTOR’S
         AMENDED CLAIM OF EXEMPTIONS, IN PART WITHOUT PREJUDICE

         This case is before the Court on the Chapter 7 Trustee’s objection to the Debtor’s

amended claim of exemptions, filed October 26, 2018 (Docket # 98, the “Objection to

Exemptions”). The Trustee objects to the Debtor’s amended claim of exemption, in the amount

of $9,702.00, in the Debtor’s interest in a 1995 Celebrity boat (the “Boat”’) (Amended Schedule

C, Docket # 72). The Trustee’s ground of objection is that the Debtor failed to timely disclose

his interest in the Boat, and concealed such interest, in bad faith.

         The Court will overrule the Trustee’s Objection to Exemptions, without prejudice to the

extent stated in this Order, below. The Court is doing so because bad faith or concealment of an

asset by a bankruptcy debtor is not a valid ground for disallowing, limiting, or surcharging the

debtor’s claimed exemption in such asset. See Ellmann v. Baker (In re Baker), 791 F.3d 677,

682 (6th Cir. 2015) (citing Law v. Siegel, 134 S. Ct. 1188 (2014)).

         Accordingly,

         IT IS ORDERED that the Objection to Exemptions (Docket # 98) is overruled.

         IT IS FURTHER ORDERED that this Order is without prejudice to the Chapter 7

Trustee’s right to timely file a new objection to the Debtor’s amended claim of exemptions,

including the Debtor’s claim of exemption in the Boat, on any ground other than the grounds




   17-42712-tjt     Doc 100     Filed 10/30/18      Entered 10/30/18 14:55:05       Page 1 of 2
rejected by this Order.1

       IT IS FURTHER ORDERED that this Order also is without prejudice to the Chapter 7

Trustee’s right to file a separate motion for sanctions against the Debtor, seeking relief (other

than disallowance of a claimed exemption) for the Debtor’s alleged bad faith failure to timely

disclose his interest in the Boat/concealment of the Boat. See generally In re Gorges, __ B.R.

__, 2018 WL 4945642 at *14-18 (Bankr. E.D. Mich., October 12, 2018); In re Mehlhose, 469

B.R. 694, 708-13 (Bankr. E.D. Mich. 2012).



Signed on October 30, 2018




       1
          The Chapter 7 Trustee currently has an extended deadline of November 21, 2018 to object to
the Debtor’s amended claim of exemptions. See Order filed October 2, 2018 (Docket # 94).

                                                  2



  17-42712-tjt     Doc 100      Filed 10/30/18        Entered 10/30/18 14:55:05       Page 2 of 2
